internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-120066-00 cc tege eoeg teb date date legend authority state dollar_figuret year year dear this is in response to your request on behalf of the authority for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file form_8328 in order to make a carryforward election under sec_146 of the internal_revenue_code the code facts and representations the authority is a political_subdivision of state in year the state enacted legislation that required the authority to study the feasibility of a pilot program for student loans the same legislation allocated dollar_figuret of volume_cap to the authority for use in the program should bonds be issued under it the legislation also required any unused portion of the allocated volume_cap to be carried forward before the end of year the authority concluded that the pilot program was legally feasible however the authority did not issue bonds making use of the dollar_figuret of volume_cap during year later in year bond counsel discovered that the authority failed to file form_8328 with the internal_revenue_service to carry forward the volume_cap the authority represents that personnel responsible for student_loan programs were unaware that form_8328 had to be filed the fact that form_8328 had not been filed was brought to the attention of the internal_revenue_service before the service discovered the problem law and analysis except as otherwise provided sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond one exception is that interest on a private_activity_bond is included in gross_income unless it is a qualified private_activity_bond within the meaning of sec_141 sec_141 requires a qualified_bond to meet the volume_cap requirements of sec_146 sec_146 provides that a private_activity_bond issued as part of an issue meets the volume_cap requirements if the aggregate face_amount of the private_activity_bonds issued pursuant to such issue when added to the aggregate face_amount of tax-exempt private_activity_bonds previously issued by the issuing authority during the calendar_year does not exceed such authority’s volume_cap for the calendar_year sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority such authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes sec_146 requires the issuing authority to identify the purpose for which the carryforward is elected and to specify the portion of which is to be a carryforward for each such purpose sec_146 defines carryforward_purpose to mean four different purposes including the purpose of issuing qualified student_loan bonds once an election is made it is irrevocable the sec_146 election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is proscribed by regulations or a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower taxpayer liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted the authority’s request for relief is granted the authority may elect to carry forward the dollar_figuret of volume_cap for the purpose of issuing qualified student_loan bonds by filing form_8328 by the earlier of days from the date of this letter_ruling or the date of bonds issued to utilize the carried forward amount this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office the original copy of this letter is being sent to your authorized representative and a copy is being sent to you sincerely yours timothy jones assistant chief_counsel exempt_organizations employment_tax government entities
